Title: From George Washington to Major General Arthur St. Clair, 31 May 1779
From: Washington, George
To: St. Clair, Arthur



Dear Sir
Head Quarters Middle Brook 31st May 1779.

I have received information that the enemy were at White Plains on the 29th. You will therefore be pleased to proceed immediately with your Division towards Pompton, acting afterwards agreable to the instructions you have already received. It is probable you will be joined there by Colo. Clark with the Carolina Troops—I have sent him Orders to meet you at that Place subject to this condition, that they are not to contravene any directions he may have received or shall receive from General McDougal, to whose Orders he has all along been subject. I shall put the Virginia Division in motion to follow you as soon as possible. I am Dear Sir Your most Obedt Servt
Go: Washington

P.S. since writing the above I have received a line from Genll McDougall informing me that he had Ordered Clark to the Fort.
